                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     ISMAEL AGASINO,                                    Case No. 19-cv-03243-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING DEFENDANT’S
                                  13             v.                                         MOTION TO DISMISS FOR
                                                                                            IMPROPER VENUE BUT GRANTING
                                  14     AMERICAN AIRLINES INC.,                            MOTION TO TRANSFER CASE
                                                                                            UNDER 28 U.S.C. § 1404
                                  15                    Defendant.
                                                                                            Re: ECF No. 12
                                  16

                                  17                                           INTRODUCTION
                                  18      Plaintiff Ismael Agasino, who does not live in California and does not allege any connection to
                                  19   California, brings this lawsuit against defendant American Airlines, Inc., which is not a citizen of
                                  20   California, for injuries he suffered on a flight that had no connection to California. American
                                  21   Airlines moved to dismiss for improper venue under Federal Rule of Civil Procedure 12(b)(3) or,
                                  22   in the alternative, to transfer the case under 28 U.S.C. § 1404.
                                  23      The court can decide this motion without oral argument. N.D. Cal. Civ. L.R. 7-1(b). The court
                                  24   denies American Airlines’s motion to dismiss but finds that transfer is appropriate under 28 U.S.C.
                                  25   § 1404 and transfers this case to the Northern District of Texas.
                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-03243-LB
                                   1                                              STATEMENT

                                   2         Plaintiff Ismael Agasino is a citizen and resident of the United States.1 Mr. Agasino does not

                                   3   allege that he is a citizen or resident of California.2 Mr. Agasino does not allege that he has any

                                   4   connection to California.3

                                   5         Defendant American Airlines is a citizen of Texas, where it maintains its principal business

                                   6   offices.4 More specifically, American Airlines maintains its principal offices in Fort Worth,

                                   7   Texas.5 Fort Worth is in the Northern District of Texas.

                                   8         Mr. Agasino booked a flight on American Airlines Flight 60, flying on June 1, 2018.6 Flight

                                   9   60 flew from Tokyo, Japan to Dallas, Texas.7 Dallas is in the Northern District of Texas. On that

                                  10   flight, a bag fell from an overhead storage compartment and hit Mr. Agasino in the head.8 Mr.

                                  11   Agasino lost consciousness and suffered injuries, including a concussion, cervical strain, and

                                  12   cognitive impairment.9 Mr. Agasino makes a claim under the Convention for the Unification of
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                       1
                                        Compl. – ECF No. 1 at 2 (¶ 1). Citations refer to material in the Electronic Case File (“ECF”);
                                  16   pinpoint citations are to the ECF-generated page numbers at the top of documents.

                                  17
                                       2
                                        See generally Compl. – ECF No. 1; see also Civil Cover Sheet – ECF No. 1-1 (stating that Mr.
                                       Agasino’s county of residence is “Middlesex,” which is not a county of California); Pl. Opp’n – ECF
                                  18   No. 17 at 9 (stating that Mr. Agasino would have to “travel[] to San Francisco” to litigate this case).
                                       Mr. Agasino does not disclose in either his complaint or his opposition where he lives.
                                  19   3
                                           See generally Compl. – ECF No. 1.
                                       4
                                  20       Id. at 2 (¶ 2).
                                       5
                                         See, e.g., American Airlines, Inc., Form 10-K (2019), available at https://www.sec.gov/Archives/
                                  21   edgar/data/4515/000000620119000009/a10k123118.htm (last visited July 26, 2019). The court can
                                       take judicial notice of the location of American Airlines’s principal offices. Fed. R. Evid. 201(b); cf.
                                  22   Miller v. Roundpoint Mortg. Serv. Corp., No. 3:18-cv-00106-BEN-BLM, 2018 WL 1069433, at *2
                                       (C.D. Cal. Feb. 23, 2018) (taking judicial notice of company’s principal place of business based on
                                  23   Secretary of State’s website) (citing Franklin v. Eisner, No. 96-CV-935 JSB, 1996 WL 406795, at *1
                                       (N.D. Cal. July 12, 1996)).
                                  24   6
                                           Compl. – ECF No. 1 at 3 (¶ 3).
                                  25   7
                                        Jackson Decl. – ECF No. 12-2 at 1–2 (¶¶ 3–4). On a motion to dismiss for improper venue, “the
                                       pleadings need not be accepted as true, and the court may consider facts outside of the pleadings.”
                                  26   Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137 (9th Cir. 2004) (citations omitted).
                                  27
                                       8
                                           Compl. – ECF No. 1 at 5 (¶ 5).
                                       9
                                           Id.
                                  28

                                       ORDER – No. 19-cv-03243-LB                          2
                                   1   Certain Rules for International Carriage by Air, Treaty No. 106-45 (the “Montreal Convention”),

                                   2   against American Airlines for not less than $400,000.10

                                   3          Mr. Agasino does not allege that he booked his flight from California.11 Mr. Agasino does not

                                   4   allege that the flight departed from, arrived in, had a layover in, or otherwise had any connection

                                   5   to California.12 Mr. Agasino alleges that American Airlines generally operates numerous flights

                                   6   into and out of San Francisco International Airport (“SFO”), leases space at SFO, has hundreds of

                                   7   employees at SFO, and regularly solicits business from citizens in the Northern District of

                                   8   California13 — but he does not allege that he, his flight, or any allegations relating to his claim

                                   9   have any connection to California.14

                                  10

                                  11                                                  ANALYSIS

                                  12   1. Montreal Convention
Northern District of California
 United States District Court




                                  13         Mr. Agasino contends that venue for this case is governed by the Montreal Convention. He

                                  14   argues that the Convention contains its own venue rules and that those rules supersede the general

                                  15   venue statute, 28 U.S.C. § 1391.15 Not so. The Convention does not govern venue within the

                                  16   United States.

                                  17         The Convention states:

                                  18              1. An action for damages must be brought, at the option of the plaintiff, in the
                                                     territory of one of the States Parties, either before the court of the domicile of
                                  19                 the carrier or of its principal place of business, or where it has a place of
                                                     business through which the contract has been made or before the court at the
                                  20
                                                     place of destination.
                                  21

                                  22

                                  23   10
                                            Id. at 4.
                                  24   11
                                            See generally Compl. – ECF No. 1.
                                       12
                                  25        See generally id.
                                       13
                                            Compl. – ECF No. 1 at 2.
                                  26   14
                                         See generally Compl. – ECF No. 1; accord Jackson Decl. – ECF No. 12-2 at 1–2 (¶¶ 3–4)
                                  27   (American Airlines attesting that Flight 60 never stopped at SFO); Pl. Opp’n – ECF No. 17 at 7 (Mr.
                                       Agasino agreeing that it was “never in dispute” that Flight 60 never stopped at SFO).
                                  28   15
                                            Pl. Opp’n – ECF No. 17 at 2–5.

                                       ORDER – No. 19-cv-03243-LB                            3
                                   1          2. In respect of damage resulting from the death or injury of a passenger, an action
                                                 may be brought before one of the courts mentioned in paragraph 1 of this
                                   2             Article, or in the territory of a State Party in which at the time of the accident
                                   3             the passenger has his or her principal and permanent residence and to or from
                                                 which the carrier operates services for the carriage of passengers by air, either
                                   4             on its own aircraft, or on another carrier’s aircraft pursuant to a commercial
                                                 agreement, and in which that carrier its business of carriage of passengers by air
                                   5             from premises leased or owned by the carrier itself or another carrier with
                                                 which it has a commercial agreement.
                                   6

                                   7   Montreal Convention ch. 3, art. 33. Courts have held that the Montreal Convention (and its

                                   8   predecessor, the Warsaw Convention) does not govern venue within a signatory “State Party.”

                                   9   Avalon Techs., Inc. v. EMO-Trans, Inc., No. 14-14731, 2015 WL 1952287, at *5 (E.D. Mich. Apr.

                                  10   29, 2015) (“Numerous courts have considered the proper interpretation of Article 33 of the

                                  11   Montreal Convention and its predecessor under the Warsaw Convention. The consensus appears to

                                  12   be that Article 33 confers jurisdiction on the courts of a nation-state, rather than a particular court
Northern District of California
 United States District Court




                                  13   within that nation-state.”) (citing cases). As the Ninth Circuit explained in connection with the

                                  14   Montreal Convention’s predecessor, the Warsaw Convention,16 the Convention “does not . . .

                                  15   affect whether venue is proper and convenient in a particular federal court” or “alter a federal

                                  16   court’s power to transfer a case within the United States pursuant to 28 U.S.C. § 1404(a).” Hosaka

                                  17   v. United Airlines, Inc., 305 F.3d 989, 1004 (9th Cir. 2002) (emphasis in original) (citing In re Air

                                  18   Crash Disaster Near New Orleans, 821 F.2d 1147, 1161 n.21 (5th Cir. 1987) (en banc), vacated

                                  19   on other grounds sub nom. Pan Am. World Airways, Inc. v. Pampin Lopez, 490 U.S. 1032 (1989)).

                                  20   A “‘[p]laintiff’s choice of forum within [a] country is governed by the internal law [of that

                                  21   country], with all its intricacies and complexities, not by the [] Convention. Once a plaintiff files

                                  22   suit in a country with jurisdiction over his or her claims, that country’s procedural rules govern

                                  23   venue.’” Avalon, 2015 WL 1952287, at *5 (quoting Mertens v. Flying Tiger Line, Inc., 341 F.2d

                                  24

                                  25

                                  26   16
                                         Courts have held that the Montreal Convention should be “construed consistently with the precedent
                                       developed under the Warsaw Convention and its related instruments.” Avalon Techs., 2015 WL
                                  27   1952287, at *5 n.3 (quoting Byrd v. Comair, Inc. (In re Air Crash at Lexington), 501 F. Supp. 2d 902,
                                       908 (E.D. Ky. 2007)).
                                  28

                                       ORDER – No. 19-cv-03243-LB                         4
                                   1   851, 855 (2d Cir. 1965), abrogated on other grounds by Chan v. Korean Air Lines, Ltd., 490 U.S.

                                   2   122 (1989)).

                                   3        The Montreal Convention does not vest venue in this district.17

                                   4

                                   5   2. 28 U.S.C. § 1391

                                   6        Venue is nonetheless proper in this district under the United States’s standard procedural rules.

                                   7        Within the United States, venue for civil actions filed in federal court is governed by 28 U.S.C.

                                   8   § 1391, which states in relevant part that:

                                   9           A federal civil action may be brought in:

                                  10           (1) a judicial district in which any defendant resides, if all defendants are residents
                                               of the State in which the district is located;
                                  11
                                               (2) a judicial district in which a substantial part of the events or omissions giving
                                  12           rise to the claim occurred, or a substantial part of property that is the subject of the
Northern District of California
 United States District Court




                                               action is situated; or
                                  13
                                               (3) if there is no district in which an action may otherwise be brought as provided
                                  14           in this section, any judicial district in which any defendant is subject to the court’s
                                               personal jurisdiction with respect to such action.
                                  15

                                  16   28 U.S.C. § 1391(b). For the purposes of venue, a corporate entity like American Airlines “shall

                                  17   be deemed to reside, if a defendant, in any judicial district in which such defendant is subject to

                                  18   the court’s personal jurisdiction with respect to the civil action in question[.]” 28 U.S.C.

                                  19   § 1391(c)(2).

                                  20        American Airlines moved to dismiss for improper venue but did not move to dismiss for lack

                                  21   of personal jurisdiction.18 It therefore has waived any personal-jurisdiction arguments and is

                                  22
                                       17
                                  23      Mr. Agasino’s reliance on In re Air Crash at Lexington, 501 F. Supp. 2d 902, to argue that the
                                       Montreal Convention provides for venue in any federal court, is misplaced. That case — which, unlike
                                  24   this one, was being litigated in the federal district where the flight originated and where the accident
                                       took place, id. at 905 — did not address venue. (Instead, it addressed whether the Warsaw or Montreal
                                  25   Conventions applied to the plaintiff’s claims at all in the first instance and whether they preempted
                                       state-law causes of action. Id.)
                                  26   18
                                          See Def. Mot. – ECF No. 12. American Airlines makes one passing reference to Federal Rule of
                                       Civil Procedure 12(b)(2) (personal jurisdiction), id. at 8, but its notice of motion refers only to Rule
                                  27   12(b)(3) (venue) and 28 U.S.C. § 1404, and not 12(b)(2), id. at 2, and its brief makes no arguments and
                                       cites no authorities addressing personal jurisdiction. Cf. N.D. Cal. Civ. L.R. 7-4(a)(5) (brief in support
                                  28   of motion must contain “[a]rgument by the party, citing pertinent authorities”).

                                       ORDER – No. 19-cv-03243-LB                          5
                                   1   subject to personal jurisdiction here with respect to this case. Fed. R. Civ. P. 12(g)(2), (h)(1)(A).

                                   2   Because American Airlines is subject to personal jurisdiction, venue is also proper under 28

                                   3   U.S.C. § 1391(b)(1) and (c)(2). Cf. Ward v. Certain Underwriters at Lloyd’s of London, No. 18-

                                   4   cv-07551-JCS, 2019 WL 2076991, at *4 (N.D. Cal. May 10, 2019) (“As far as this Court is aware,

                                   5   every court to consider the issue has held that personal jurisdiction even based on waiver is

                                   6   sufficient to establish ‘residency’ for the purpose of § 1391(c)(2).”) (citing cases); AT&T Corp. v.

                                   7   Teliax, Inc., No. 16-cv-01914-WHO, 2016 WL 4241910, at *2 (N.D. Cal. Aug. 11, 2016) (“A

                                   8   party waives a defense based on lack of personal jurisdiction by omitting it from its first Rule

                                   9   12(b) motion. . . . [B]ecause [defendant] did not contest personal jurisdiction, it is therefore

                                  10   ‘subject to personal jurisdiction’ in this district for the purposes of establishing venue.”) (citing

                                  11   cases and treatise); Markel Am. Ins. Co. v. Pac. Asian Enters., Inc., No. C-07-5749 SC, 2008 WL

                                  12   2951277, at *2 (N.D. Cal. July 28, 2008) (“[Defendants], each having brought a Rule 12 motion
Northern District of California
 United States District Court




                                  13   without challenging personal jurisdiction, have waived that defense. As each of the Defendants is

                                  14   subject to personal jurisdiction in this district, each is considered to reside here for the purposes of

                                  15   venue.”) (citations omitted).

                                  16

                                  17   3. 28 U.S.C. § 1404

                                  18      While venue is proper under 28 U.S.C. § 1391, the court nonetheless transfers this case to the

                                  19   Northern District of Texas under 28 U.S.C. § 1404.

                                  20      3.1    Governing Law

                                  21      “For the convenience of parties and witnesses, in the interest of justice, a district court may

                                  22   transfer any civil action to any other district or division where it might have been brought or to

                                  23   any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).

                                  24      “A motion under section 1404(a) must first show that the transferee district is one where the

                                  25   action might have been brought.” EEOC v. United Airlines, Inc., No. C 09-2469 PJH, 2009 WL

                                  26   7323651, at *1 (N.D. Cal. Dec. 3, 2009) (citing 28 U.S.C. § 1404(a)). “The movant must

                                  27   demonstrate that the alternate district would have subject matter jurisdiction, personal jurisdiction,

                                  28   and proper venue.” Id. (citing Hoffman v. Blaski, 363 U.S. 335, 343–44 (1960)). “If the transferee

                                       ORDER – No. 19-cv-03243-LB                          6
                                   1   district is one in which the action might have been brought, the court assesses various factors

                                   2   related to convenience and the interests of justice.” Id. (citing Jones v. GNC Franchising, Inc., 211

                                   3   F.3d 495, 498–99 (9th Cir. 2000)). “Courts apply a multi-factor balancing test to determine if

                                   4   transfer would serve the convenience of the parties and witnesses, and would be in the interests of

                                   5   justice.” Id. (citing Jones, 211 F.3d at 498–99). Factors relevant to this case that the court may

                                   6   consider include:

                                   7            (1) the plaintiff’s choice of forum; (2) the convenience of the parties; (3) the
                                                convenience of the witnesses; (4) the relative ease of access to the evidence; (5) the
                                   8            familiarity of each forum with the applicable law; (6) the feasibility of
                                                consolidation with other claims; (7) any local interest in the controversy; and
                                   9
                                                (8) the relative court congestion and time to trial in each forum.
                                  10

                                  11   Id. (citing Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986)).

                                  12      3.2     Application
Northern District of California
 United States District Court




                                  13      This case could have been brought in the Northern District of Texas. The Northern District of

                                  14   Texas has as much subject-matter jurisdiction over a claim brought under the Montreal

                                  15   Convention as this court does, and American Airlines is headquartered in the Northern District of

                                  16   Texas and thus is subject to personal jurisdiction there (which means that venue is proper there as

                                  17   well).

                                  18      Additionally, all but one of the factors in the multi-factor balancing test weigh favor transfer to

                                  19   the Northern District of Texas (or are neutral).

                                  20      The one factor that could even partially weigh against transfer is the plaintiff’s choice of

                                  21   forum. But where, as here, “a plaintiff does not reside in the forum, . . . . the operative facts have

                                  22   not occurred within the forum of original selection[,] and that forum has no particular interest in

                                  23   the parties or the subject matter, the plaintiff’s choice is entitled to only minimal consideration.”

                                  24   Stambanis v. TBWA Worldwide, Inc., No. 19-cv-00821-TSH, 2019 WL 1979949, at *3 (N.D. Cal.

                                  25   May 3, 2019) (quoting Pac. Car & Foundry Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968)).

                                  26      The convenience-of-the-parties factor favors transfer. American Airlines is headquartered in

                                  27   the Northern District of Texas, and it would be more convenient for it to litigate there. Mr.

                                  28   Agasino argues that American Airlines can fly its employees from Texas to this district to litigate

                                       ORDER – No. 19-cv-03243-LB                         7
                                   1   this case.19 “[T]he fact that [American Airlines] operates an airline does not eliminate the expense

                                   2   and disruption associated with having to transport witnesses to California.” Cf. United Airlines,

                                   3   2009 WL 7323651, at *3. “[E]very seat taken by a witness is one that cannot be sold to a

                                   4   customer.” Cf. id. “Moreover, the company would likely suffer a loss of productivity and

                                   5   disruption due to the time it would take for each employee to travel to California.” Cf. id. “In

                                   6   addition, [American Airlines] would be forced to pay for other travel expenses, such as hotels,

                                   7   taxis, and meals.” Cf. id. By contrast, the Northern District of Texas is no less convenient than this

                                   8   district is for Mr. Agasino. Mr. Agasino does not live here and, in filing this case here, made the

                                   9   choice to litigate outside his home district. He affirmatively says he has no objection to traveling

                                  10   to this district to litigate this case.20 If he can travel here, he can travel there as well.

                                  11         The convenience-of-the-witnesses and the relative-ease-of-access-to-the-evidence factors favor

                                  12   transfer. American Airlines is headquartered in the Northern District of Texas. The flight where
Northern District of California
 United States District Court




                                  13   Mr. Agasino was injured landed in the Northern District of Texas. There may be relevant

                                  14   witnesses and evidence in the Northern District of Texas. By contrast, there has been no showing

                                  15   that there is a single witness or a single piece of evidence in this district, which has no connection

                                  16   to any fact in this case.21

                                  17         The familiarity-of-each-forum-with-the-applicable-law factor is neutral. The Northern District

                                  18   of Texas is equally familiar with federal law as this court is.

                                  19         The feasibility-of-consolidation-with-other-claims factor is inapplicable and thus neutral.

                                  20         The local-interest-in-the-controversy factor favors transfer. American Airlines is

                                  21   headquartered in the Northern District of Texas. The flight where Mr. Agasino was injured landed

                                  22

                                  23   19
                                            Pl. Opp’n – ECF No. 17 at 6.
                                       20
                                  24        Id. at 9.
                                       21
                                         Mr. Agasino says that his doctors, whom he intends to call as witnesses, are located in the District of
                                  25   Connecticut. Pl. Opp’n – ECF No. 17 at 9. He also says, however, that he expects that all of his
                                       doctors will testify through video depositions. Id. Given that he is willing to have them testify through
                                  26   video depositions in any event, Mr. Agasino has not established that this factor weighs more heavily in
                                       favor of transfer to the District of Connecticut than to the Northern District of Texas — and this factor
                                  27   certainly does not weigh in favor of leaving the case here, where none of Mr. Agasino’s doctors are
                                       located.
                                  28

                                       ORDER – No. 19-cv-03243-LB                            8
                                   1   in the Northern District of Texas. The Northern District of Texas may have a local interest in the

                                   2   controversy. By contrast, this district has no relation to and no local interest in the controversy.

                                   3        Neither party has made a showing regarding the relevant court congestion and time to trial, and

                                   4   this factor appears neutral.22

                                   5        As all factors (other than the minimal weight given to Mr. Agasino’s choice in filing this case

                                   6   in a district where he does not live and that has no relation to this case) are either neutral or weigh

                                   7   in favor of transfer, the court grants American Airlines’s motion to transfer this case.

                                   8

                                   9                                             CONCLUSION

                                  10        The court denies American Airlines’s motion to dismiss but grants its motion to transfer and

                                  11   transfers this case to the Northern District of Texas.

                                  12
Northern District of California
 United States District Court




                                  13        IT IS SO ORDERED.

                                  14        Dated: July 26, 2019

                                  15                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  16                                                     United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       22
                                         The Federal Court Management Statistics for March 2019 do not show a significant difference in
                                  28   congestion between the Northern District of Texas and this district.

                                       ORDER – No. 19-cv-03243-LB                         9
